February 3, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  FJELL TECHNOLOGY GROUP AS F/K/A FJELL INDUSTRIES, AS AND
                 SONJA VAN UDEN, Appellants

NO. 14-14-00255-CV                      V.

         UNITECH INTERNATIONAL, INC., Appellee/Cross-Appellant

                                         V.

                     KRISTIAN KARLSEN, Cross-Appellee

                      ________________________________

       This cause, an interlocutory appeal from the order, signed March 11, 2014,
granting in part and denying in part the special appearance filed by appellants Fjell
Technology Group AS and Sonja van Uden and cross-appellee Kristian Karlsen,
was heard on the transcript of the record. We have inspected the record and find no
error in the order. We order the order of the court below AFFIRMED.

      We order appellants Fjell Technology Group AS f/k/a Fjell Industries, AS
and Sonja Van Uden and cross-appellant Unitech International, Inc., jointly and
severally, to pay all costs incurred in the appeal.

      We further order this decision certified below for observance.